ORDER
ELIZABETH ANNE COHEN, of EAST BRUNSWICK who was admitted to the bar of this State in 1976, having been ordered to show cause on February 1, 1994, why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against her, and respondent having failed to appear on the return date of the Order to Show Cause;
It is Ordered that the suspension of ELIZABETH ANNE COHEN shall continue pending further Order of this Court; and it is further
*74ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of her suspension and that she shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ELIZABETH ANNE COHEN, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court.